Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed February, 21, 2022.
Claims 1-11 have been canceled.  New claims 13-15 are acknowledged.  Claim 12 has been amended.  
Claims 12-15 are pending in the present application.
Claims 12-15 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102/103
In the previous Office Action mailed January 25, 2022, claim 12 was rejected under 35 U.S.C. 102(a)(1) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over Boller et al. (Anticancer Research, 2012 Vol. 32:3015-3028).  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed February 21, 2022.

Applicant’s Amendment filed February 21, 2022 necessitated a new ground(s) of rejection as presented below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boller et al. (Anticancer Research, 2012 Vol. 32:3015-3028) (submitted and made of record in the Office Action filed January 25, 2022) in view of WO 2012/135166 A1 (submitted and made of record in the Information Disclosure Statement (IDS) filed December 4, 2020).
The claims are drawn to a method for screening a plurality of test substances useful for the treatment of an ischemic condition in a patient in need thereof comprising (i) providing a PI3KC2β protein; (ii) contacting the PI3KC2β protein with a test substance; and (iii) selecting a test substance that decreases the kinase activity of PI3KC2β in comparison to a negative control as useful for the treatment of an ischemic condition; and (iv) providing the test substance in (iii) in a pharmaceutical composition in an amount effective for treatment of an ischemic condition.
The present Specification discloses:
As used herein, the term "PI3KC2" has its general meaning in the art and refers to the phosphatidylinositol 4-phosphate 3-kinase C2 domain-containing subunit beta, encoded by the PI3KC2 gene (Gene ID: 5287); 

In some embodiments, PI3KC2protein is provided as a cell that endogenously or exogenously express the protein. For example, mammalian cells are prepared to express the protein of interest such as PI3KC2 through a transient or stable transfection or cells that endogenously express the protein of interest may be used. 

Boller et al. is relevant and relied upon in its entirety.  Boller et al. teach PI3KC2β expression in acute myeloid leukemia (AML), small cell lung cancer (SCLC) cells and tumours of the central nervous system.  Nontransformed type II human pneumocytes, normal human cerebellum, and human adrenal tissue were used as a negative control.  See Figures 1 and 2.
Boller et al. disclose that a screen against a panel of 72 protein kinases in vitro confirmed that small organic molecules, PI701 and PI702 compounds are selective for PI3KC2β.  See Table II. 
In Figure 4, Boller et al. teach and disclose titration curve of PI3KC2β-specific inhibitor, PI701 in acute myeloid leukemia (AML) and small cell lung cancer (SCLC). A: AML cell lines (U937, triangles; HL-60, circles) and patient blasts (FAB M1, asterisks), and B: SCLC cell lines (H209, triangles; H510, circles) were treated with increasing concentration of the inhibitor for 72 hours. For (A) AML cell lines and blast cells, immortalised B-cells (diamonds and squares) served as a control. For (B) SCLC, non-transformed type II pneumocytes (squares) were used as a control.
Boller et al. teach that PI701 and PI702 inhibitors impaired cell proliferation in AML cell.  See Figure 5.  Further, to validate the results obtained with the small organic molecule inhibitors, siRNA targeting PI3KC2β was test in an AML cell and showed similar results.  See Figure 7.
Boller et al. conclude that PI3KC2β is an attractive target for future cancer treatment.
Boller et al. do not necessarily teach that the selected test substance that decreases the kinase activity of PI3KC2β in comparison to a negative control is useful for the treatment of an ischemic condition.
WO 2012/135166 teaches test substances in the form of small organic molecules that inhibit PI3KC2β activity and expression.  See compounds Formula I - Formula IXb, for example.  WO 2012/135166 teaches that the inhibition of PI3KC2β by small molecule compounds is useful for the treatment of an ischemic condition.  See page 63, for example.  WO 2012/135166 also teaches that inhibition of PI3KC2β by small organic molecules also comprises the addition of other therapeutic agents, including a thrombolytic agent, such as t-PA.  See page 70.
Before the effective filing date of the claimed invention, screening for compounds that inhibit the activity of expression of PI3KC2β was well-known and routine.   
It would have been obvious to the person of ordinary skill in the art to devise the methods as claimed and arrive at the claimed invention using the teachings, suggestion and motivation of Boller et al. in view of WO 2012/135166.
Boller et al. teaches that PI3KC2β small molecule inhibitors impair proliferation of tumor cells.  Before the effective filing date of the claimed invention, it was known that PI3KC2β expression and activity is involved in ischemic conditions and myocardial infarction as evidenced by WO 2010/133534 A1; WO 2008/025821 A1; WO 2012/122383 A2; WO 2007/079999 A2; and WO 2012/135166 A1 (all submitted and made of record on the IDS filed December 4, 2020).  
It would have been obvious to use the screening method of Boller et al. to identify PI3KC2β small molecule inhibitors useful for the treatment of an ischemic condition since the prior art taught PI3KC2β small molecule inhibitors as useful for the treatment of an ischemic condition, such as myocardial infarction.      
A person of ordinary skill in the art would have expected success to devise a method for screening a plurality of test substances useful for the treatment of an ischemic condition in a patient in need thereof comprising (i) providing a PI3KC2β protein; (ii) contacting the PI3KC2β protein with a test substance; and (iii) selecting a test substance that decreases the kinase activity of PI3KC2β in comparison to a negative control as useful for the treatment of an ischemic condition; and (iv) providing the test substance in (iii) in a pharmaceutical composition in an amount effective for treatment of an ischemic condition since Boller et al. represents an exact blueprint of how to carry out such a method useful for the treatment of cancer cells.  A person of ordinary skill would have been motivated to substitute method of Boller et al. with a method useful for the treatment of an ischemic condition since the art is replete with examples wherein PI3KC2β small molecule inhibitors are useful for the treatment of an ischemic condition, such as myocardial infarction.  
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635